DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims received on March 23, 2020. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueckter (US Publication 2014/0058392) in view of Elghazaly (US Publication 2012/0197255).
3Regarding claim 1, Mueckter discloses an implant system (10) for fixation of bone (¶52), comprising: a bone fastener (16, ¶55) having a groove (34, ¶55) formed on an outer surface thereof (i.e. defined as a periphery surface, ¶55); an intramedullary nail (12,¶52)) having a proximal portion (20,¶52) and a distal portion (22, ¶52), the proximal
portion defining a central bore (46, ¶56) extending along a central axis (44, ¶56) the of the proximal portion, the intramedullary nail defining a transverse bore (26, ¶54) extending transverse to the central axis of the proximal portion and intersecting the central bore (see figure 1), the transverse bore being configured to receive the bone fastener therein (i.e. the transverse bore is capable of and actually receives the bone fastener (16, ¶55); and a coupling insert (14, ¶57) configured to be received within the central bore (i.e. the coupling insert is capable of and is received within the central bore, ¶57) and having first and second portions (58 and 56, ¶57) spaced along a longitudinal axis of the coupling insert (see figure 2), the coupling insert defining a through-opening (60, ¶59) extending along the longitudinal axis through the first and second portions (¶59), 

Elghazaly teaches an intramedullary fixation device (100) comprising a coupling insert (180, ¶106), the coupling insert having first (184 and 185, ¶106) and second portions (186, ¶106), the second portion comprising a plurality of moveable members (188, ¶106) extending from the first portion (portion 185) and terminating at respective terminal ends (see Figure 6), the moveable members being moveable relative to each other such that the terminal ends of the moveable members are separated from one another in a first configuration (Fig. 6A; paragraph [0106]; natural state prior to being inserted into groove 167) and relatively closer together in a second configuration (paragraph [0106]; when the insert is being put in the groove the legs will flex inward to the second configuration) such that in the second configuration, the terminal ends of the moveable members at least partially occlude the through-opening (paragraph [0106]; note how the legs will flex inward as they are fitted into groove 167) and are at least partially receivable within the groove of the bone fastener when the bone fastener is disposed within the transverse bore (i.e. slightly modifying the groove of Mueckter so it will be able to mate with the legs of Elghazaly in the manner the legs 188 fit into groove 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the coupling member of Mueckter, with the coupling insert’s moveable members as taught by Elghazaly, to have ease of maneuver during insertion and a resilient snap-fit engagement with bone fasteners (¶107).
Regarding claim 2, the modified Mueckter’s implant system discloses wherein the central bore of the nail includes a threaded section (50, ¶56 of Mueckter), and the first portion of the coupling insert includes a thread (62, ¶59 of Mueckter) configured to threadedly engage the threaded section (i.e. the thread is capable of and is -threadedly engaged with the threaded section, ¶65 of Mueckter).
Regarding claim 3, the modified Mueckter’s implant system discloses wherein the moveable members are cantilevered (i.e. as best seen in Elghazaly figure 6B the moveable members extend out from the first portion, yet they are still integral with the first portion) to the first portion such that the first portion and the moveable members form a monolithic structure (see figure 6B of Elghazaly).
Regarding claim 4, the modified Mueckter’s implant system discloses wherein the central bore of the nail defines a first camming surface (48, ¶59 of Mueckter) configured such that when the coupling insert is driven toward the transverse bore, the movable members contact the first camming surface to move the moveable members radially inwardly toward the central axis of the proximal portion (i.e. the first camming surface is capable of driving the coupling insert towards the transverse bore, such that the modified implant system moves the moveable members radially inwardly toward the central axis of the proximal portion of Mueckter).
Regarding claim 5, the modified Mueckter’s implant system discloses the claimed invention except for wherein the first camming surface is a conical shape. It would have been an obvious matter of design to one having ordinary skill in the art at the time the invention was made was made to construct a camming surface with a conical surface since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a complementary contact surface for the moveable members during insertion.
Regarding claim 6, the modified Mueckter’s implant system discloses wherein each of the movable members includes a bulbous surface (192 of Elghazaly) extending radially outwardly (see Figure 6B of Elghazaly) and configured to contact the conical surface (i.e. the bulbous surface is capable of contacting the conical surface).
Regarding claim 7, the modified Mueckter’s implant system discloses wherein the moveable members are circumferentially arrayed about the longitudinal axis of the coupling insert (as best seen in figure 6a the moveable members are circumferentially arrayed relative to axis A2 of Elghazaly) such that each moveable member is circumferentially offset from an adjacent moveable member at an angle (as best seen in figures 6a-c there are four moveable members at angle of about 90 degrees relative to each other of Elghazaly).

Regarding claim 9, the modified Mueckter’s implant system discloses wherein, in the first configuration (as best seen in Figure 6b of Elghazaly), a pair of adjacent moveable members defines a slot therebetween, the slot having a constant width portion (i.e. defined by the circular portion of Elghazaly) and a tapered portion (i.e. defined by the portion opposite of the circular portion of Elghazaly) (see the annotated diagram below of Elghazaly).

    PNG
    media_image1.png
    456
    604
    media_image1.png
    Greyscale

Regarding claim 10, the modified Mueckter’s implant system discloses wherein the constant width portion of the slot is positioned closer to the first portion (as best seen in Figure 6B of Elghazaly) of the coupling insert, and the tapered portion tapers 
Regarding claim 11, the modified Mueckter’s implant system discloses wherein the central bore of the nail includes a threaded section (50, ¶56 of Mueckter), a conical section (see the annotated diagram below), and a cylindrical section (66, ¶60 of Mueckter), the conical section being disposed between the threaded section and the cylindrical section (see figure 1 of Mueckter and the annotated diagram below).

    PNG
    media_image2.png
    482
    526
    media_image2.png
    Greyscale

Regarding claim 12, the modified Mueckter’s implant system discloses wherein each of the moveable members includes a cylindrically-curved surface (see the annotated figure below of Elghazaly), a first bulbous surface (see the annotated figure 

    PNG
    media_image3.png
    425
    586
    media_image3.png
    Greyscale

Regarding claim 13, the modified Mueckter’s implant system discloses wherein, in the second configuration (as best seen in figure 6C of Elghazaly), the curved surfaces of the moveable members together define a cylindrical shape that is configured to be received within the cylindrical section of the central bore of the nail (i.e. the moveable members together define a cylindrical shape that is capable of being received within the cylindrical section of the central bore of the nail due to the nature of its resilience and form).

Regarding claim 15, the modified Mueckter’s implant system discloses wherein the moveable members are biased outwardly from the longitudinal axis in the first configuration (as best seen in Figure 6B of Elghazaly) such that when the moveable members are in the second configuration, the moveable members bear on a cylindrical surface of the central bore of the nail when disposed within the central bore (i.e. in the second configuration as best seen in figure 6C the moveable members are capable of bearing on a similar cylindrical shaped surface).
Regarding claim 16, Mueckter discloses an implant system (10) for fixation of bone (¶52), comprising an intramedullary nail (12,¶52) having a proximal portion (20,¶52) and a distal portion(22, ¶52), the proximal portion defining a central bore (46, ¶56) extending along a central axis (44, ¶56) of the proximal portion, the central bore defining a first camming surface(48, ¶59), the intramedullary nail defining a transverse bore (26, ¶54) extending transverse to the central axis of the proximal portion and intersecting the central bore(see figure 1); a bone fastener (16, ¶55) disposed within the transverse bore and having a groove (34, ¶55) formed on an outer surface thereof (i.e. 
Mueckter fails to disclose a having a first moveable member extending from the first portion, wherein, upon moving the coupling insert along the central axis, the first camming surface engages the first movable member to deflect the first moveable member into alignment with the groove of the bone fastener.
Elghazaly teaches an intramedullary fixation device (100) comprising a coupling insert (180, ¶106) along a central axis (A2), the coupling insert having first (184 and 185, ¶106) and second portions (186, ¶106), the second portion comprising a plurality of moveable members (188, ¶106) extending from the first portion (see figure 6A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the coupling member of Mueckter, with the coupling insert’s moveable members as taught by Elghazaly, to have ease of maneuver during insertion and a resilient snap-fit engagement with bone fasteners (¶107); such that wherein, upon moving the coupling insert along the central axis, the first camming surface engages the first movable member to deflect the first moveable member into alignment with the groove of the bone fastener.
Regarding claim 17, the modified Mueckter’s implant system further comprising a second moveable member positioned adjacent the first moveable member (as best seen in Figure 6A there are a plurality of moveable members, ¶106).
Regarding claim 18, the modified Mueckter’s implant system wherein the first and second moveable members define a first position (as best seen in figure 6b) in which 
Regarding claim 19, the modified Mueckter’s implant system wherein the first and second moveable members define a slot therebetween (i.e. defined as the opening between the moveable members), the slot having a constant width portion and a tapered portion (see the annotated figure below).

    PNG
    media_image1.png
    456
    604
    media_image1.png
    Greyscale


Regarding claim 20, the modified Mueckter’s implant system wherein the constant width portion of the slot (see the annotated figure above) is positioned closer to the first portion of the coupling insert, and the tapered portion tapers outwardly from the constant width portion to terminal ends of the first and second moveable members (see the annotated figure above).


Conclusion
 Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ZADE COLEY/Primary Examiner, Art Unit 3775